DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (U.S. Patent No. 10,939,156 B1, hereinafter referred to as “Subramanian”). 
Regarding claim 1, Subramanian discloses a system for the migration of stored indexed digital content, comprising: (e.g., abstract and col 2 lines 15-21)
a target device for the migration of the stored indexed digital content, wherein the target device comprises at least one memory repository for indexed digital content, and a controller comprising at least one processor, the controller being adapted to: (e.g., abstract and col 4 lines 61 – col 5 line 6)
receive at least one signal identifying at least one device from which the indexed digital content is to be migrated; (signal is received that identifies a device from which the indexed digital content is to be migrated or transferred – source DVR device receives a signal to transfer media content)(e.g., abstract, figure 6 and col 2 lines 22-45) 
transmit a signal to place the at least one identified device into a state suitable for transmitting the indexed digital content; (signal is transmitted to place the source device into a state suitable for transmitting the indexed media content – source is placed in media content transfer mode)(e.g., col 2 lines 34-38 and col 8 line 67 – col 9 line 1) 
obtain a digital key associated with the indexed and stored digital content; (digital key associated with the indexed and stored digital content is obtained – transfer also includes device information and metadata (considered to be index))(e.g., col 8 lines 9-30)
utilize the digital key to access and retrieve the indexed digital content from the at least one identified device; (digital key is used to access and retrieve the indexed digital content from the source device)(e.g., col 8 lines 9-30)
convert the retrieved digital content to a format compatible with storage in the at least one memory repository; (digital content is converted to a format compatible with the upgraded DVR)(e.g., col 1 lines 34-38, col 6 lines 42-44, col 8 lines 27-30)
compile an index for the converted indexed digital content; and (data is arranged and indexed by using local keys)(e.g., abstract, figures 5-6, col 5 lines 10-13, col 6 lines 41-44 and col 8 lines 27-30)
store the compiled index and the converted digital content in the at least one memory repository. (upgraded DVR stores content and index and/or metadata allowing access to the media content)(e.g., abstract, figures 6-7 and col 2 lines 22-25 and col 11 lines 42-47).

Regarding claim 2, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the controller is further to encrypt the converted digital content prior to storage in the at least one memory repository. (encryption can occur prior to storing in the storage)(e.g., col 8 lines 8-30).

Regarding claim 3, Subramanian discloses the system of claim 1. Subramanian further discloses wherein, the controller is further adapted to transmit, following the storage of the compiled index and the converted digital content in the at least one memory repository, an instruction to the at least one identified device to erase all stored indexed digital content stored therein. (e.g., col 8 lines 38-44).

Regarding claim 4, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the digital key is obtained from a legacy device. (key is obtained from source device, which is a legacy device)(e.g., col 8 lines 10-14).

Regarding claim 5, Subramanian discloses the system of claim 1. Subramanian further discloses further comprising a headend linked to the target device. (e.g., figures 2 and 4 and col 3 lines 20-54)

Regarding claim 6, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the target device is linked to the at least one device from which the indexed digital content is to be migrated by a premises network. (target device is linked to media content provider system and migration is by provider over a network)(e.g., col 3 lines 18-54)

Regarding claim 7, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the indexed digital content is a digital video. (media content asset includes a digital video)(e.g., col 4 lines 44-54)

Regarding claim 8, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the target device is a digital video recorder. (Target device is a DVR)(e.g., abstract and col 6 lines 12-14)

Regarding claim 9, Subramanian discloses the system of claim 1. Subramanian further discloses wherein the indexed digital content is encrypted. (indexed digital content is encrypted)(e.g., col 8 lines 4 – 30) 

Regarding claim 10, Subramanian discloses the system of claim 9. Subramanian further discloses wherein controller is further adapted to utilize the digital key to decrypt the indexed digital content. (digital key is used to decrypt content)(e.g., col 8 lines 4 – 30)

Regarding claim 11, Subramanian discloses a method for the migration of stored indexed digital content comprising the steps of: (method)(e.g., abstract and col 2 lines 46-58)
receiving at least one signal identifying at least one device from which the indexed content is to be migrated; (signal is received that identifies a device from which the indexed digital content is to be migrated or transferred – source DVR device receives a signal to transfer media content)(e.g., abstract, figure 6 and col 2 lines 22-45)
transmitting a signal to place the at least one identified device into a state suitable for transmitting the indexed digital content; (signal is transmitted to place the source device into a state suitable for transmitting the indexed media content – source is placed in media content transfer mode)(e.g., col 2 lines 34-38 and col 8 line 67 – col 9 line 1)
obtaining a digital key associated with the indexed digital content; (digital key associated with the indexed and stored digital content is obtained – transfer also includes device information and metadata (considered to be index))(e.g., col 8 lines 9-30)
utilizing the digital key to access and retrieve the indexed digital content from the at least one identified device; (digital key is used to access and retrieve the indexed digital content from the source device)(e.g., col 8 lines 9-30)
converting the retrieved digital content to a format compatible with storage in the at least one memory repository; (digital content is converted to a format compatible with the upgraded DVR)(e.g., col 1 lines 34-38, col 6 lines 42-44, col 8 lines 27-30)
compiling an index for the converted indexed digital content; and (data is arranged and indexed by using local keys)(e.g., abstract, figures 5-6, col 5 lines 10-13, col 6 lines 41-44 and col 8 lines 27-30)
storing the compiled index and the converted digital content in at least one memory repository. (upgraded DVR stores content and index and/or metadata allowing access to the media content)(e.g., abstract, figures 6-7 and col 2 lines 22-25 and col 11 lines 42-47).
Claims 12-14 have substantially similar limitations as stated in claims 2-4, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Subramanian discloses the method of claim 11. Subramanian further discloses wherein the signal to place the at least one identified device into a state suitable for transmitting the indexed digital content is transmitted via at least one of: a premises network; and a broadband network. (target device is linked to media content provider system and migration is by provider over a network)(e.g., col 3 lines 18-54)
Claims 16-18 have substantially similar limitations as stated in claims 7, 9 and 10, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 19, Subramanian discloses a system for the migration of stored indexed digital content, comprising: (e.g., abstract and col 2 lines 15-21)
a target device for the migration of the stored indexed digital content, wherein the target device comprises at least one memory repository for indexed digital content, and a controller comprising at least one processor, the controller being adapted to: (e.g., abstract and col 4 lines 61 – col 5 line 6)
receive at least one signal identifying at least one device from which the indexed digital content is to be migrated; (signal is received that identifies a device from which the indexed digital content is to be migrated or transferred – source DVR device receives a signal to transfer media content)(e.g., abstract, figure 6 and col 2 lines 22-45)
transmit a signal to place the at least one identified device into a state suitable for transmitting the indexed digital content; (signal is transmitted to place the source device into a state suitable for transmitting the indexed media content – source is placed in media content transfer mode)(e.g., col 2 lines 34-38 and col 8 line 67 – col 9 line 1)
obtain a digital key associated with the indexed and stored digital content; (digital key associated with the indexed and stored digital content is obtained – transfer also includes device information and metadata (considered to be index))(e.g., col 8 lines 9-30)
utilize the digital key to access and retrieve the indexed digital content from the at least one identified device; (digital key is used to access and retrieve the indexed digital content from the source device)(e.g., col 8 lines 9-30)
compile an index for the retrieved indexed digital content; and (data is arranged and indexed by using local keys)(e.g., abstract, figures 5-6, col 5 lines 10-13, col 6 lines 41-44 and col 8 lines 27-30)
store the compiled index and the retrieved digital content in the at least one memory repository. (upgraded or replacement DVR stores content and index and/or metadata allowing access to the media content)(e.g., abstract, figures 6-7 and col 2 lines 22-25 and col 11 lines 42-47).

Regarding claim 20, Subramanian discloses the system of claim 19. Subramanian further discloses wherein the target device is a digital video recorder. (Target device is a DVR)(e.g., abstract and col 6 lines 12-14)

Regarding claim 21, Subramanian discloses the system of claim 19. Subramanian further discloses wherein the controller is further to encrypt the retrieved digital content prior to storage in the at least one memory repository. (encryption can occur prior to storing in the storage)(e.g., col 8 lines 8-30).

Regarding claim 22, Subramanian discloses the system of claim 19. Subramanian further discloses wherein, the controller is further adapted to transmit, following the storage of the compiled index and the retrieved digital content in the at least one memory repository, an instruction to the at least one identified device to erase all indexed stored indexed digital content stored therein. (e.g., col 8 lines 38-44).

Regarding claim 23, Subramanian discloses the system of claim 19. Subramanian further discloses wherein the digital key is obtained from a legacy device. (key is obtained from source device, which is a legacy device)(e.g., col 8 lines 10-14).

Regarding claim 24, Subramanian discloses the system of claim 19. Subramanian further discloses wherein the target device is linked to the at least one device from which the indexed digital content is to be migrated by a premises network. (target device is linked to media content provider system and migration is by provider over a network)(e.g., col 3 lines 18-54)

Regarding claim 25, Subramanian discloses the system of claim 19. Subramanian further discloses wherein the indexed digital content is digital video. (media content asset includes a digital video)(e.g., col 4 lines 44-54)

Regarding claim 26, Subramanian discloses the system of claim 25. Subramanian further discloses wherein the indexed digital content is encrypted. (indexed digital content is encrypted)(e.g., col 8 lines 4 – 30)

Regarding claim 27, Subramanian discloses the system of claim 25 (It is noted that it appears that this claim should depend from claim 26) . Subramanian further discloses wherein controller is further adapted to utilize the digital key to decrypt the indexed digital content. (digital key is used to decrypt content)(e.g., col 8 lines 4 – 30)

Regarding claim 28, Subramanian discloses a method for the migration of stored indexed digital content comprising the steps of: (method)(e.g., abstract and col 2 lines 46-58)
receiving at least one signal identifying at least one device from which the indexed digital content is to be migrated; (signal is received that identifies a device from which the indexed digital content is to be migrated or transferred – source DVR device receives a signal to transfer media content)(e.g., abstract, figure 6 and col 2 lines 22-45)
transmitting a signal to place the at least one identified device into a state suitable for transmitting the indexed digital content; (signal is transmitted to place the source device into a state suitable for transmitting the indexed media content – source is placed in media content transfer mode)(e.g., col 2 lines 34-38 and col 8 line 67 – col 9 line 1)
obtaining a digital key associated with the indexed digital content; (digital key associated with the indexed and stored digital content is obtained – transfer also includes device information and metadata (considered to be index))(e.g., col 8 lines 9-30)
utilizing the digital key to access and retrieve the indexed digital content from the at least one identified device; (digital key is used to access and retrieve the indexed digital content from the source device)(e.g., col 8 lines 9-30)
compiling an index for the retrieved indexed digital content; and (data is arranged and indexed by using local keys)(e.g., abstract, figures 5-6, col 5 lines 10-13, col 6 lines 41-44 and col 8 lines 27-30)
storing the compiled index and the retrieved digital content in at least one memory repository. (upgraded or replacement DVR stores content and index and/or metadata allowing access to the media content)(e.g., abstract, figures 6-7 and col 2 lines 22-25 and col 11 lines 42-47).
Claims 29-31 have substantially similar limitations as stated in claims 21-23, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 32, Subramanian discloses the method of claim 28. Subramanian further discloses wherein the signal to place the at least one identified device into a state suitable for transmitting the indexed digital content is transmitted via at least one of: a premises network; and a broadband network. (target device is linked to media content provider system and migration is by provider over a network)(e.g., col 3 lines 18-54)
Claims 33-35 have substantially similar limitations as stated in claims 25-27, respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165